DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention has been considered it noted with appreciation.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanpairoj et al (U.S. 2019/0129641), and in view of Kanno et al (U.S. 2020/0241750), and further in view of Kumura et al (U.S. 2011/0047335).
Regarding claim 1:
A memory system comprising: Tanpairoj, Fig. 1, a storage system comprises host 105 and a memory device 110 configured to communicate over a communication interface (Fig. 1, ¶0023).
a memory device suitable for storing data and valid information of the data; The memory device is configured to store data and valid information of the data (Figs. 2-4, and corresponding text or at least ¶0043, memory cells are configured to store data). Memory 110 includes a memory controller 115 (Fig. 1), and management table 130 maintains various information associated with the memory device 110 (Fig. 1, ¶0028). Tanpairoj also teaches the memory device also store valid information of the data (¶0067, Fig. 6, ¶0069, data block is marked invalid in response to new data is written into new block). 
and a controller suitable for allocating a logical address to write data requested by a host based on the valid information, in response to receiving a host command (e.g., write command), the controller allocate a free block, and write the write data to that block (¶0067, Fig. 6, ¶0069).
Tanpairoj also teaches return a status to the host, after servicing the host request (¶0069). However, Tanpairoj does not teaches notifying the host of the allocated logical address. In an analogous art of memory management, Kanno teaches a memory controller receives a write command from the host 2 (Fig. 25, S21, ¶0257), when the writing of the whole write data is complete, the controller 4 notifies the identifier, for example LBA, of this write data and a physical address to the host (Fig. 25, S24, ¶0260).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Kanno into the teaching of Tanpairoj, hereinafter Tanpairoj, to have a controller notifies the host of the allocated logical address. The motivation for doing so is to reduce access latency of next host command, since the host already knew where the data is. 
However, the combination of Tanpairoj does not teach “wherein the valid information comprises a logic level indicating whether data corresponding to the allocated logical address is stored in the memory device”.
In an analogous art of storage management, Kumura suggests the idea of having a valid flag to indicate whether data is in a cache memory. In a state in which data is not stored in a cache block, the valid flag and the dirty flag of this cache block are both "0". In a case where data is stored in the cache block, the valid flag of this cache block is set to "1" (¶0070-¶0072).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Kumura into the teaching of Tanpairoj to have valid information comprises indicator to indicate whether data is stored in a memory device. The motivation for doing so is to improve throughput by knowing data is already stored in the memory, and to apply a known technique to yield a predictable result (MPEP §2143).


Regarding claim 2:
The memory system of claim 1, wherein the memory device stores disk information representing a plurality of area identifications which identify a plurality of data areas, and a plurality of logical addresses corresponding to each of the plurality of area identifications. Tanpairoj, controller maintains a logical to physical (L2P) table to track partitions (data areas), and logical block addresses assigned to the partitions (¶0064, ¶0066, ¶0067).

Regarding claim 3:
The memory system of claim 2, wherein an area identification corresponding to the write data among the plurality of area identifications is received from the host during a write operation. Tanpairoj, Fig. 6, controller processes a host command directed to a partition, host commands include partition identifier (area identification), logical block address (¶0061, ¶0069).

Regarding claim 4:
The memory system of claim 3, wherein after the write operation, the controller transmits the allocated logical address to the host together with information indicating whether the write operation is completely performed. Tanpairoj also teaches return a status to the host, after servicing the host request (¶0069). Kanno, in the combination, teaches a memory controller receives a write command from the host 2 (Fig. 25, S21, ¶0257), when the writing of the whole write data is complete, the controller 4 notifies the identifier, for example LBA, of this write data and a physical address to the host (Fig. 25, S24, ¶0260).

Regarding claim 5:
The memory system of claim 3, wherein the valid information comprises a logic level “0” for the data corresponding to the allocated logical address not being stored in the memory device and a logic level “1” for the data corresponding to the allocated logical address being stored in the memory device . Kumura, in a state in which data is not stored in a cache block, the valid flag and the dirty flag of this cache block are both "0". In a case where data is stored in the cache block, the valid flag of this cache block is set to "1" (¶0070-¶0072). 


Regarding claim 6:
The memory system of claim 5, wherein the controller checks logical addresses, which correspond to an area identification transmitted by the host based on the disk information, and allocates a logical address which corresponds to invalid data among the checked logical addresses, to the write data based on the valid information. Tanpairoj, controller receives write command from host, translates the partition ID (area identification), and LBA into a physical address, and write host data into a free block (¶0069). 

Regarding claim 10:
The memory system of claim 2, wherein the plurality of data areas are distinguished depending on partition information or file system information. Tanpairoj, partition creation command from host includes distinct partition requirements (Tanpairoj, ¶0063).

Claim 7  is rejected under 35 U.S.C. 103 as being unpatentable over Tanpairoj et al (U.S. 2019/0129641), and in view of Kanno et al (U.S. 2020/0241750), and further in view of Kumura et al (U.S. 2011/0047335), and further in view of Jean et al (U.S. 2019/0121576).
Regarding claim 7:
The combination of Tanpairoj does not teach the memory system of claim 5, wherein the controller transmits the valid information to the host according to a request of the host. In an analogous art of storage management, Jean suggests returning validity status of addresses, in response to a request from host (¶0044, returning updated L2P table comprising valid information, ¶0035). 
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Jean, into the combination of Tanpairoj to have the controller transmits valid information to the host, in response to a host request. The motivation for doing so is to provide data necessary to the host to perform valid I/O requests (Jean, ¶0042). 

Claim 8  is rejected under 35 U.S.C. 103 as being unpatentable over Tanpairoj et al (U.S. 2019/0129641), and in view of Kanno et al (U.S. 2020/0241750), and further in view of Kumura et al (U.S. 2011/0047335),  and further in view Hashimoto et al (U.S. 2016/0313943).
Regarding claim 8:
The combination of Tanpairoj does not teach the memory system of claim 5, wherein during a data invalidation operation, the controller receives a logical address from the host, and invalidates valid information corresponding to the received logical address. In an analogous art of storage management, Hashimoto teaches in response to receiving a trim command or unmap command from host, which designates a logical address range and requesting invalidating data, controller update lookup table, and invalidates data corresponding to the logical addresses. Then, controller sends to the host a notice of command completion (¶0437-¶0439).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Hashimoto into the teaching of Tanpairoj, hereinafter Tanpairoj, to obtain the claimed limitation above. The motivation for doing so is to reclaim storage space, and maintain sufficient available space of the storage system of Tanpairoj.

Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable over Tanpairoj et al (U.S. 2019/0129641), and in view of Kanno et al (U.S. 2020/0241750), and further in view of Kumura et al (U.S. 2011/0047335),  and further in view of Kim et al (U.S 2011/0264884).
Regarding claim 9:
The memory system of claim 2, wherein the number of the plurality of data areas, Tanpairoj teaches host send a request to a storage controllers to create a partition. However, Tanpairoj does not teach  first and last logical addresses corresponding to each of the plurality of data areas are received as the disk information from the host. In same field of storage management, Kim teaches a host sends a de-allocation command, which includes a start logical address, and last logical address (¶0082). Since Tanpairoj also teaches creating a partition with a size based on command from the host (¶0097). One ordinary skill in the art would be able to derive from the teaching of Kim to have an allocation command includes start logical address and last logical address to reflect the size of the partition. 
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Kim into the teaching combination of Tanpairoj to have the host send partition allocation command, including partition numbers, first and last logical address for each partition to a controller. The motivation for doing so is to provide more management details to the L2P table of Tanpairoj. 

Claims 11, 13-14, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanpairoj et al (U.S. 2019/0129641), and in view of Kumura et al (U.S. 2011/0047335).
Regarding claim 11:
A controller comprising:
a memory suitable for storing disk information representing a plurality of area identifications which identify a plurality of data areas, and a plurality of logical addresses corresponding to each of the plurality of area identifications; Tanpairoj, Fig. 1, a storage system comprises host 105 and a memory device 110 configured to communicate over a communication interface (Fig. 1, ¶0023). The memory device is configured to store data and valid information of the data (Figs. 2-4, and corresponding text or at least ¶0043, memory cells are configured to store data). Memory 110 includes a memory controller 115 (Fig. 1), and management table 130 maintains various information associated with the memory device 110 (Fig. 1, ¶0028). Tanpairoj also teaches the memory device also store valid information of the data (¶0067, Fig. 6, ¶0069, data block is marked invalid in response to new data is written into new block). Tanpairoj, controller maintains a logical to physical (L2P) table to track partitions (data areas), and logical block addresses assigned to the partitions (¶0064, ¶0066, ¶0067).
and a control component suitable for allocating a corresponding logical address to write data based on an area identification of the write data, the disk information, and valid information of the write data. Tanpairoj, controller maintains a logical to physical (L2P) table to track partitions (data areas), and logical block addresses assigned to the partitions (¶0064, ¶0066, ¶0067). Tanpairoj, Fig. 6, controller processes a host command directed to a partition, host commands include partition identifier (area identification), logical block address (¶0061, ¶0069).  In response to receiving a host command (e.g., write command), the controller allocate a free block, and write the write data to that block (¶0067, Fig. 6, ¶0069). Tanpairoj also teaches the memory device also store valid information of the data (¶0067, Fig. 6, ¶0069, data block is marked invalid in response to new data is written into new block). 
However, Tanpairoj does not teach wherein the valid information comprises a logic level indicating whether data corresponding to the logical address is stored in the memory device. 
In an analogous art of storage management, Kumura suggests the idea of having a valid flag to indicate whether data is in a cache memory. In a state in which data is not stored in a cache block, the valid flag and the dirty flag of this cache block are both "0". In a case where data is stored in the cache block, the valid flag of this cache block is set to "1" (¶0070-¶0072).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Kumura into the teaching of Tanpairoj to have valid information comprises indicator to indicate whether data is stored in a memory device. The motivation for doing so is to improve throughput by knowing data is already stored in the memory, and to apply a known technique to yield a predictable result (MPEP §2143).

Regarding claim 13:
The controller of claim 11, wherein the valid information comprises a logic level “0” for the data corresponding to the allocated logical address not being stored in the memory device and a logic level “1” for the data corresponding to the allocated logical address being stored in the memory device . Kumura, in a state in which data is not stored in a cache block, the valid flag and the dirty flag of this cache block are both "0". In a case where data is stored in the cache block, the valid flag of this cache block is set to "1" (¶0070-¶0072). 

Regarding claim 14:
The controller of claim 13, wherein the control component checks logical addresses, which correspond to the area identification of the write data based on the disk information, and allocates a logical address which corresponds to invalid data among the checked logical addresses, to the write data based on the valid information. Tanpairoj, controller receives write command from host, translates the partition ID (area identification), and LBA into a physical address, and write host data into a free block (¶0069).

Regarding claim 18:
The controller of claim 11, wherein the plurality of data areas are distinguished depending on partition information or file system information. Tanpairoj, partition creation command from host includes distinct partition requirements (Tanpairoj, ¶0063).

Regarding claim 19:
A data processing system comprising:
a memory system; and a host suitable for providing the memory system with disk information, Tanpairoj, Fig. 1, host 105, memory device 110. The host provides disk partition information to controller of the memory device (Fig. 5, ¶0063, ¶0065, ¶0067).
wherein the memory system comprises: a memory device suitable for storing data requested by the host; a memory suitable for storing the disk information and valid information of the data; and a control component suitable for allocating a corresponding logical address to the data based on the disk information and the valid information. Memory 110 includes a memory controller 115 (Fig. 1), and management table 130 maintains various information associated with the memory device 110 (Fig. 1, ¶0028). Tanpairoj also teaches the memory device also store valid information of the data (¶0067, Fig. 6, ¶0069, data block is marked invalid in response to new data is written into new block). In response to receiving a host command (e.g., write command), the controller allocate a free block, and write the write data to that block (¶0067, Fig. 6, ¶0069).
However, Tanpairoj does not teach wherein the valid information comprises a logic level indicating whether data corresponding to the logical address is stored in the memory device. 
In an analogous art of storage management, Kumura suggests the idea of having a valid flag to indicate whether data is in a cache memory. In a state in which data is not stored in a cache block, the valid flag and the dirty flag of this cache block are both "0". In a case where data is stored in the cache block, the valid flag of this cache block is set to "1" (¶0070-¶0072).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Kumura into the teaching of Tanpairoj to have valid information comprises indicator to indicate whether data is stored in a memory device. The motivation for doing so is to improve throughput by knowing data is already stored in the memory, and to apply a known technique to yield a predictable result (MPEP §2143).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tanpairoj et al (U.S. 2019/0129641), and in view of Kumura et al (U.S. 2011/0047335), and further in view of Kanno et al (U.S. 2020/0241750),
Regarding claim 12:
The controller of claim 11, wherein the control component receives the area identification of the write data from a host during a write operation, Tanpairoj, Fig. 6, controller processes a host command directed to a partition, host commands include partition identifier (area identification), logical block address (¶0061, ¶0069). Tanpairoj also teaches return a status to the host, after servicing the host request (¶0069).
However, Tanpairoj does not teach and transmits the allocated logical address to the host together with information indicating whether the write operation is completely performed. In an analogous art of memory management, Kanno teaches a memory controller receives a write command from the host 2 (Fig. 25, S21, ¶0257), when the writing of the whole write data is complete, the controller 4 notifies the identifier, for example LBA, of this write data and a physical address to the host (Fig. 25, S24, ¶0260).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Kanno into the teaching of Tanpairoj, hereinafter Tanpairoj, to have a controller notifies the host of the allocated logical address. The motivation for doing so is to reduce access latency of next host command, since the host already knew where the data is. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tanpairoj et al (U.S. 2019/0129641), and in view of Kumura et al (U.S. 2011/0047335), and further in view of Jean et al (U.S. 2019/0121576).
Regarding claim 15:
The combination of Tanpairoj does not teach the controller of claim 13, wherein the control component transmits the valid information to the host according to a request of a host. In an analogous art of storage management, Jean suggests returning validity status of addresses, in response to a request from host (¶0044, returning updated L2P table comprising valid information, ¶0035). 
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Jean, into the combination of Tanpairoj to have the controller transmits valid information to the host, in response to a host request. The motivation for doing so is to provide data necessary to the host to perform valid I/O requests (Jean, ¶0042). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tanpairoj et al (U.S. 2019/0129641), and in view of Kumura et al (U.S. 2011/0047335), and further in view of Hashimoto et al (U.S. 2016/0313943).
Regarding claim 16:
The combination of Tanpairoj does not teach the controller of claim 13, wherein the control component invalidates valid information corresponding to the received logical address in response to a logical address received during a data invalidation operation.
In an analogous art of storage management, Hashimoto teaches in response to receiving a trim command or unmap command from host, which designates a logical address range and requesting invalidating data, controller update lookup table, and invalidates data corresponding to the logical addresses. Then, controller sends to the host a notice of command completion (¶0437-¶0439).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Hashimoto into the teaching of Tanpairoj, hereinafter Tanpairoj, to obtain the claimed limitation above. The motivation for doing so is to reclaim storage space, and maintain sufficient available space of the storage system of Tanpairoj.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tanpairoj et al (U.S. 2019/0129641), and in view of Kumura et al (U.S. 2011/0047335), and further in view of Kim et al (U.S 2011/0264884).
Regarding claim 17:
The controller of claim 11, wherein the number of the plurality of data areas, Tanpairoj teaches host send a request to a storage controllers to create a partition. However, Tanpairoj does not teach  first and last logical addresses corresponding to each of the plurality of data areas are received as the disk information from a host. In same field of storage management, Kim teaches a host sends a de-allocation command, which includes a start logical address, and last logical address (¶0082). Since Tanpairoj also teaches creating a partition with a size based on command from the host (¶0097). One ordinary skill in the art would be able to derive from the teaching of Kim to have an allocation command includes start logical address and last logical address to reflect the size of the partition. 
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Kim into the teaching combination of Tanpairoj to have the host send partition allocation command, including partition numbers, first and last logical address for each partition to a controller. The motivation for doing so is to provide more management details to the L2P table of Tanpairoj. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tanpairoj et al (U.S. 2019/0129641), and in view of Kumura et al (U.S. 2011/0047335), and further in view of Ohashi et al (U.S. 2003/0188058).
Regarding claim 20:
Tanpairoj does not teach the data processing system of claim 19, wherein the host comprises a disk information management module suitable for managing the disk information according to partition information or file system information, and transmitting the disk information to the memory system. In an analogous art of data management, Ohashi teaches a host computer transmits an area management table stored in memory 28, which managed by management program 24,to a storage controller, which specifies storage areas used by each of application programs according to the received area management data.
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Ohashi into the teaching of Tanpairoj to obtain the claimed limitations above. The motivation for doing so is enhance data reliability (Ohashi, ¶0009-¶0010).

Response to Arguments
Applicant’s arguments with respect to claim 1, 11, and 19 under 35 U.S.C. §103 have been considered but are moot in light of the new ground of rejections presented supra.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950. The examiner can normally be reached Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA D DOAN/Primary Examiner, Art Unit 2133